 



Exhibit 10.1
FIRST AMENDMENT AGREEMENT
     This FIRST AMENDMENT AGREEMENT (this “Amendment”) is made as of the 1st day
of April, 2006, among:
     (a) AGILYSYS, INC., an Ohio corporation (“Agilysys”);
     (b) each other US Borrower, as defined in the Credit Agreement;
     (c) each Foreign Borrower, as defined in the Credit Agreement, (each such
Foreign Borrower, together with each US Borrower shall be referred to herein,
collectively, as “Borrowers” and, individually, each a “Borrower”);
     (d) the Lenders, as defined in the Credit Agreement, as hereinafter
defined;
     (e) LASALLE BANK NATIONAL ASSOCIATION, as lead arranger, book runner and
administrative agent for the Lenders under this Agreement (“Agent”);
     (f) NATIONAL CITY BANK, as syndication agent;
     (g) HARRIS N.A., as co-documentation agent;
     (h) CHARTER ONE BANK, N.A., as co-documentation agent; and
     (i) U.S. BANK NATIONAL ASSOCIATION, as managing agent.
     WHEREAS, Borrowers, Agent and the Lenders are parties to that certain
Credit Agreement, dated as of October 18, 2005, that provides, among other
things, for loans and letters of credit aggregating Two Hundred Million Dollars
($200,000,000), all upon certain terms and conditions (as the same may from time
to time be amended, restated or otherwise modified, the “Credit Agreement”);
     WHEREAS, Borrowers, Agent and the Lenders desire to amend the Credit
Agreement to modify certain provisions thereof and add certain provisions
thereto;
     WHEREAS, each capitalized term used herein and defined in the Credit
Agreement, but not otherwise defined herein, shall have the meaning given such
term in the Credit Agreement; and
     WHEREAS, unless otherwise specifically provided herein, the provisions of
the Credit Agreement revised herein are amended effective as of the date of this
Amendment;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein and for other valuable consideration, Borrowers, Agent and the
Lenders agree as follows:
     1. Amendment to Definitions. Article I of the Credit Agreement is hereby
amended to correct a typographical error by deleting the definition of “Required
Lenders” therefrom and inserting in place thereof the following:
     “Required Lenders” shall mean the holders of at least fifty-one percent
(51%), based upon each Lender’s Commitment Percentage, of (a) the Total
Commitment Amount, or, (b) after the Commitment Period, the aggregate amount of
the Revolving Credit Exposure; provided that, if there shall be two or more
Lenders, Required Lenders shall constitute at least two Lenders.

 



--------------------------------------------------------------------------------



 



     2. Amendment to Payment of Loans and Obligations. Section 2.6(c) of the
Credit Agreement is hereby amended to correct a typographical error by deleting
the time “11:00 A.M.” therefrom and inserting in place thereof the time “12:00
noon”.
     3. Amendment to Borrowing Covenant. Section 5.8 of the Credit Agreement is
hereby amended to delete subsection (j) therefrom and to insert in place thereof
the following:
     (j) unsecured obligations owing with respect to any inventory financing
agreement with respect to any Foreign Subsidiary, not to exceed an aggregate
amount of Twenty Million Dollars ($20,000,000) at any time outstanding for all
such Foreign Subsidiaries; and
     4. Additions to Investments, Loans and Guaranties Covenant. Section 5.11 of
the Credit Agreement is hereby amended to add the following new subparts (x) and
(xi) at the end thereto:
     (x) any investments made pursuant to that certain Relocation Management
Agreement between Agilysys and Corporate Relocation Management, Inc., executed
by Agilysys on January 9, 2004, as amended from time to time, or any similar or
related agreement by a Company, so long as the aggregate amount of all such
investments for all Companies shall not be in excess of Two Million Dollars
($2,000,000) at any time outstanding; or
     (xi) any other loans, investments or guaranties by a Company, not otherwise
permitted by subparts (i) through (x) above, in an aggregate amount for all
Companies not to exceed Five Million Dollars ($5,000,000) at any time
outstanding.
     5. Closing Items. Concurrently with the execution of this Amendment,
Agilysys shall:

  (a)   cause each Guarantor of Payment to execute the attached Acknowledgement
and Agreement; and     (b)   pay all legal fees and expenses of Agent in
connection with this Amendment.

     6. Representations and Warranties. (a) Each Borrower has the legal power
and authority to execute and deliver this Amendment; (b) the officers executing
this Amendment have been duly authorized to execute and deliver the same and
bind each Borrower with respect to the provisions hereof; (c) the execution and
delivery hereof by each Borrower and the performance and observance by each
Borrower of the provisions hereof do not violate or conflict with the
organizational agreements of such Borrower or any law applicable to such
Borrower or result in a breach of any provision of or constitute a default under
any other agreement, instrument or document binding upon or enforceable against
such Borrower; (d) no Default or Event of Default exists under the Credit
Agreement, nor will any occur immediately after the execution and delivery of
this Amendment or by the performance or observance of any provision hereof;
(e) no Borrower is aware of any claim or offset against, or defense or
counterclaim to, such Borrower’s obligations or liabilities under the Credit
Agreement or any Related Writing; and (f) this Amendment constitutes a valid and
binding obligation of each Borrower in every respect, enforceable in accordance
with its terms.
     7. References to Credit Agreement. Each reference that is made in the
Credit Agreement or any Related Writing shall hereafter be construed as a
reference to the Credit Agreement as amended hereby. Except as herein otherwise
specifically provided, all terms and provisions of the Credit Agreement are
confirmed and ratified and shall remain in full force and effect and be
unaffected hereby. This Amendment is a Related Writing.
     8. Waiver. Each Borrower, by signing below, hereby waives and releases
Agent and the Lenders and their respective directors, officers, employees,
attorneys, affiliates and subsidiaries from any and all claims, offsets,
defenses and counterclaims of which such Borrower is aware, such waiver and
release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.

 



--------------------------------------------------------------------------------



 



     9. Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
     10. Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     11. Severability. Any term or provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.
     12. Governing Law. The rights and obligations of all parties hereto shall
be governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     JURY TRIAL WAIVER. BORROWERS, THE LENDERS AND AGENT, TO THE EXTENT
PERMITTED BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
BORROWERS, THE LENDERS AND AGENT, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.
     IN WITNESS WHEREOF, the parties have executed and delivered this First
Amendment Agreement in Cleveland, Ohio as of the date first set forth above.

            AGILYSYS, INC.
      By:   /s/ Martin F. Ellis         Martin F. Ellis        Executive Vice
President, Treasurer and Chief Financial Officer   

            LASALLE BANK NATIONAL ASSOCIATION,
as Agent and as a Lender
      By:   /s/ Brian H. Gallagher         Name:   Brian H. Gallagher       
Title:   Vice President   

            NATIONAL CITY BANK, as Syndication
Agent and as a Lender
      By:   /s/ Matthew J. Gavsman         Name:   Matthew J. Gavsman       
Title:   Assistant Vice President   

Signature Page 1 of 3
of the Amendment Agreement

 



--------------------------------------------------------------------------------



 



            HARRIS N.A., as Co-Documentation Agent
and as a Lender
      By:   /s/ Thad Rasche         Name:   Thad Rasche        Title:  
Director     
CHARTER ONE BANK, N.A.,
as Co-Documentation Agent and as a Lender
      By:   /s/ Michael Dolson         Name:   Michael Dolson        Title:  
Vice President   

            U.S. BANK NATIONAL ASSOCIATION,
as Managing Agent and as a Lender
      By:   /s/ Frances W. Josephic         Name:   Frances W. Josephic       
Title:   Vice President   

            JPMORGAN CHASE BANK, N.A.
      By:   /s/ Anthony Galea         Name:   Anthony Galea        Title:  
Associate   

            PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ Lisa Anderson         Name:   Lisa Anderson        Title:  
Assistant Vice President   

Signature Page 2 of 3
of the Amendment Agreement



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK
      By:   /s/ Roy C. Lanctot         Name:   Roy C. Lanctot        Title:  
Vice President   

            FIRSTMERIT BANK, N.A.
      By:   /s/ Kenneth L. Johnson         Name:   Kenneth L. Johnson       
Title:   Vice President   

            HSBC BANK USA, NATIONAL ASSOCIATION
      By:   /s/ Robert J. McArdle         Name:   Robert J. McArdle       
Title:   Vice President   

Signature Page 3 of 3
of the Amendment Agreement

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT
The undersigned consents and agrees to and acknowledges the terms of the
foregoing First Amendment Agreement dated as of April 1, 2006. The undersigned
further agrees that the obligations of the undersigned pursuant to the Guaranty
of Payment executed by the undersigned are hereby ratified and shall remain in
full force and effect and be unaffected hereby.
The undersigned hereby waives and releases Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of any
kind or nature, absolute and contingent, of which the undersigned is aware or
should be aware, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.
JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND
THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

          AGILYSYS NV, LLC
      By:   /s/ Maurice W. Lashley         Maurice W. Lashley        President,
Chairman and General Manager       

Signature page to the
Acknowledgement and Agreement

 